Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-0753

IN RE SHERRI L. WYATT,
                         Respondent.               Board Docket No. 10-BD-123
Bar Registration No. 390314                        BDN: 292-05

BEFORE: Washington, Chief Judge; McLeese, Associate Judge; and Nebeker,
        Senior Judge.

                                  ORDER
                          (FILED – March 12 , 2015)

       The Board on Professional Responsibility concluded that respondent
negligently misappropriated funds and recommends that the respondent be
suspended from the practice of law in the District of Columbia for six months.
Neither respondent nor Bar Counsel has excepted to that conclusion and
recommendation. We therefore accept the Board’s recommendation. D.C. Bar R.
11, § 9 (h)(2).

       Accordingly, it is ORDERED that respondent Sherri Wyatt is suspended
from the practice of law for a period of six months. For purposes of reinstatement,
respondent's suspension will be deemed to run from the date respondent files an
affidavit in compliance with D.C. Bar R. XI, § 14 (g).

                                       PER CURIAM